Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/576,424 in response to reply filed April 26, 2021. Claims 1-10 & 13 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (Pre-Grant Publication 2015/0145148) in view of Yeduru (Pre-Grant Publication 2017/0053879).
Regarding claim 1, Tran discloses a semiconductor device comprising:
a semiconductor chip having a bonding pad (Fig. 7-8) which includes a barrier layer (70) and a bonding layer (71) formed on the barrier layer, and the bonding pad formed of a material containing aluminum (Paragraph [0036]); and
a bonding wire (72) bonded to the bonding pad and formed of a material containing copper (Paragraph [0036]),
wherein an intermetallic compound layer (74/79) formed of an intermetallic compound containing copper from the bonding wire and aluminum from the bonding pad is formed such that at least a portion of the intermetallic compound layer reaches the barrier layer.

Tran does not explicitly disclose the thickness of the bonding layer is thinner than a thickness of the barrier layer. However Yeduru disclose a semiconductor device comprising:
A bonding layer (Fig. 6c, 106) on a barrier layer (104,108) and a bonding wire (604) is attached to the barrier layer through the bonding layer (Paragraph [0098]) wherein a thickness of the bonding layer is thinner than the thickness of the barrier layer ([0050 & 0051]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the thickness of the bonding layer to be thinner than a thickness of the barrier layer because it will allow the bonding wire to sufficiently bond to the barrier layer through the bonding layer (Paragraph [0098]). 

Regarding claim 2, 
wherein the portion of the intermetallic compound layer reaching from the bonding wire to the barrier layer is disposed along an outer periphery of the copper wire (Paragraph [0036-0037]).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (Pre-Grant Publication 2015/0145148) in view of Yeduru (Pre-Grant Publication 2017/0053879) as applied to claims 1 above, and further in view of Li (Pre-Grant Publication 2005/0215048).
Regarding claim 3-4, Tran and Yeduru disclose all of the limitations of claim 1 (addressed above). Neither reference explicitly disclose the barrier layer contains titanium or tantalum and has a thickness of greater than or equal to 0.03 and less than 0.2 microns. However Li discloses a semiconductor device comprising:
A bond pad for wire bonding including a barrier layer (Fig. 3, 330) wherein the barrier layer can be made of titanium or tantalum and have a thickness of 0.02-0.03 microns (Paragraph [0022]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the barrier layer of titanium or tantalum and the barrier and bonding layers having the thickness stated above because it will establish low resistance ohmic contact to copper and form a device with a low-cost method of fabrication and control over diffusion (Paragraph [0007 & 0022]).

5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (Pre-Grant Publication 2015/0145148) in view of Yeduru (Pre-Grant Publication 2017/0053879) as applied to claims 1 above, and further in view of Haga (Pre-Grant Publication 2015/0200181).
Regarding claim 5-6, Tran and Yeduru disclose all of the limitations of claim 1 (addressed above). Neither reference disclose the semiconductor chip included a first and second insulating film and a first and second wiring in the insulating layers wherein the first and second wiring is formed at a position not overlapping with the bonding pad in plan view. However Haga discloses a semiconductor device comprising:
A bond wire attached to a bond pad (Fig. 38) wherein a first insulating layer (19e) and a first wiring (27e) formed in the first interlayer insulating film,
wherein the bonding pad (9e) is formed on the first interlayer insulating film, and wherein the first wiring is formed at a position not overlapping with the bonding pad in plan view (Paragraph [0631]).
a second interlayer insulating film (18e) and a second wiring (26e) formed in the second interlayer insulating film,
wherein the first interlayer insulating film is formed on the second interlayer insulating film, and the second wiring can be formed to have a 0% overlap area with the bond pad (Paragraph [0640]) in a plan view.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second insulating film and a first and second wiring .

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (Pre-Grant Publication 2015/0145148) in view of Yeduru (Pre-Grant Publication 2017/0053879) as applied to claims 1 above, and further in view of Maeda (Pre-Grant Publication 2016/0013142).
Regarding claim 7-8, Tran and Yeduru disclose all of the limitations of claim 1 (addressed above). Neither reference does not disclose the bonding pad further comprises a base layer formed of a material containing aluminum. However Maeda discloses a semiconductor device comprising:
A bond pad (Fig. 6, PD) including a base layer (AM1) containing aluminum (Paragraph [0121]), a barrier layer (BR2/BR3) on the base layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the base layer including aluminum because the base layer will serve as the main conductor film of the pad and serves to improve the reliability of the semiconductor device (Paragraph [0013 & 0126]).

Response to Arguments


Allowable Subject Matter
Claims 9-10 & 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a semiconductor device comprising: (b) bonding, by applying a load to a bonding wire formed of a material containing copper, the bonding wire to the bonding pad, such that an intermetallic compound layer formed of an intermetallic compound containing copper from the bonding wire and aluminum from bonding layer is formed in the bonding layer between the bonding wire and the barrier layer while the intermetallic compound layer does not reach the barrier layer; after the step (b) completes, (c) heating, without apply the load to the bonding wire, the semiconductor chip on which the bonding of the bonding wire to the bonding pad has been performed such that at least a portion of the intermetallic compound layer reaches the barrier layer, wherein a temperature at which the semiconductor chip is heated is determined based on a thickness of the bonding layer remaining between the bonding wire and the barrier layer after the step (b) completes and before the step (c) is performed, in combination with the other limitations of claim 9. Claims 10 & 13 are also allowed based on their dependency from claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818